                

Exhibit 10.03(c)


PARTICIPANT AWARD AGREEMENT
(Options)
 
[Date]
 
 
Dear [Name]:
 
Pursuant to the terms and conditions of the EQT Corporation 2014 Long-Term
Incentive Plan (as amended from time to time, the “Plan”), the Management
Development and Compensation Committee (“Committee”) of the Board of Directors
(“Board”) of EQT Corporation (the “Company”) has granted you Non-Qualified Stock
Options (the “Options”) to purchase shares of the Company’s common stock as
outlined below.
 
Options Granted: [Insert]
Grant Date: [Insert]
Exercise Price per Share: [Insert closing stock price on date prior to Grant
Date]
Expiration Date: [Insert 10-Year Anniversary of Grant Date]
Vesting Schedule:
100% on [Insert 3-Year Anniversary of Grant Date]
 
 

Notwithstanding Section 9 of the Plan, in the event of a Change of Control (as
defined in the Plan), the following shall be the applicable vesting provisions:


(i)
if (a) your grant of Options is assumed by the surviving entity of the Change of
Control (or otherwise equitably converted or substituted in connection with the
Change of Control in a manner approved by the Committee) or (b) the Company is
the surviving entity of the Change of Control, and (1) your employment is
terminated without Cause (as defined below), including termination resulting
from death or Disability (as defined in the Plan), or (2) you resign for Good
Reason (as defined below), in each case prior to the second anniversary of the
effective date of the Change of Control, all unvested Options will vest
immediately upon such termination or resignation; and



(ii)
if (a) your grant of Options is not assumed by the surviving entity of the
Change of Control (or otherwise equitably converted or substituted in connection
with the Change of Control in a manner approved by the Committee) and (b) the
Company is not the surviving entity of the Change of Control, all unvested
Options will vest immediately upon such Change of Control.



Upon termination of your employment for Cause, all unvested Options and any
unexercised vested Options shall be forfeited immediately.  Upon termination of
your employment for any other reason, whether voluntarily (including retirement)
or involuntarily, prior to January 1, 2018, all unvested Options shall be
forfeited immediately, except: (i) as provided above in connection with a Change
of Control; (ii) as provided below in connection with your service on the board
of directors of the Company or EQT Midstream Services, LLC; (iii) as provided in
accordance with any written employment-related agreement that you have with the
Company (including any

1

--------------------------------------------------------------------------------

        

confidentiality, non-solicitation, non-competition, change of control or similar
agreement); or (iv) if your termination is involuntary (including termination
resulting from death or Disability) and without Cause, the unvested Options will
vest as follows:


Termination Date
 
Percent Vested
Prior to January 1, 2016
 
0%
On or after January 1, 2016 and prior to
January 1, 2017
 
25%
On or after January 1, 2017 and prior to
January 1, 2018
 
50%



Upon a voluntary or involuntary termination of your employment for any reason
other than Cause, any unexercised vested Options held on the date of termination
shall remain exercisable for the remaining original term of the Options (except
in the event of your death or Disability, in which case the post termination
exercise period will be one year after termination of employment).
Notwithstanding anything to the contrary in this Participant Award Agreement, if
your employment is terminated voluntarily (including retirement) or your
employment is terminated involuntarily without Cause and you remain on the board
of directors of the Company or EQT Midstream Services, LLC following such
termination of employment, then notwithstanding any prior agreement to the
contrary (including an agreement to enter into a form of an executive
alternative work arrangement), your Options shall not be forfeited but shall
continue to vest in accordance with the above provisions for as long as you
remain on such board of directors, in which case any references herein to your
employment shall be deemed to include your continued service on such board.


Solely for purposes of this Participant Award Agreement, “Cause” shall mean: (i)
your conviction of a felony, a crime of moral turpitude or fraud or your having
committed fraud, misappropriation or embezzlement in connection with the
performance of your duties; (ii) your willful and repeated failures to
substantially perform assigned duties; or (iii) your violation of any provision
of a written employment-related agreement between you and the Company or express
significant policies of the Company. If the Company terminates your employment
for Cause, the Company shall give you written notice setting forth the reason
for your termination not later than 30 days after such termination.


Solely for purposes of this Participant Award Agreement, “Good Reason” shall
mean your resignation within 90 days after (but in all cases prior to the second
anniversary of a Change of Control): (i) a reduction in your base salary of 10%
or more (unless the reduction is applicable to all similarly situated
employees); (ii) a reduction in your annual short-term bonus target of 10% or
more (unless the reduction is applicable to all similarly situated employees);
(iii) a significant diminution in your job responsibilities, duties or
authority; (iv) a change in the geographic location of your primary reporting
location of more than 50 miles; and/or (v) any other action or inaction that
constitutes a material breach by the Company of this Participant Award
Agreement.


A termination by you shall not constitute termination for Good Reason unless you
first deliver to the General Counsel of the Company written notice: (i) stating
that you intend to resign for Good Reason pursuant to this Participant Award
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be

2

--------------------------------------------------------------------------------

        

given no later than 90 days after the initial occurrence of such event). The
Company shall have a reasonable period of time (not less than 30 days) to take
action to correct, rescind or substantially reverse the occurrence supporting
termination for Good Reason as identified by you. Failure by the Company to act
or respond to the written notice shall not be deemed to be an admission that
Good Reason exists.


You may pay your exercise price and/or satisfy your tax withholding obligations
with respect to the Options by (i) delivering cash, or (ii) directing the
Company to withhold shares that would otherwise be issued upon exercise of the
award (or surrendering back to the Company shares previously owned by you)
having a Fair Market Value (as defined in the Plan) equal to the amount needed
to pay your exercise price and/or satisfy the minimum required statutory tax
withholding obligations.


The terms contained in the Plan are hereby incorporated into and made a part of
this Participant Award Agreement, and this Participant Award Agreement shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between (i) the provisions of the Plan and the
provisions of this Participant Award Agreement, the provisions of the Plan shall
be controlling and determinative, or (ii) the provisions of this Participant
Award Agreement and the terms of any written employment-related agreement that
you have with the Company, the terms of such employment-related agreement shall
be controlling and determinative.  The Options, including any shares acquired by
you upon exercise of the Options and any cash or other benefit acquired upon the
sale of stock acquired through exercise of the Options, shall be subject to the
terms and conditions of any compensation recoupment policy adopted from time to
time by the Board or any committee of the Board, to the extent such policy is
applicable to the Options. Any dispute regarding the payment of benefits under
this Participant Award Agreement or the Plan shall be resolved in accordance
with the EQT Corporation Long-Term Incentive Dispute Resolution Procedures as in
effect at the time of such dispute. A copy of such procedures is available on
the Company’s Total Rewards website, which can be found at
www.eqtbenefitsolutions.com.


You may access important information about the Company and the Plan through the
Company’s Knowledge Center and website. Copies of the Plan and Plan Prospectus
can be found by logging into the Fidelity NetBenefits website, which can be
found at www.netbenefits.fidelity.com, and clicking on the “Stock Plans” tab and
then “EQT Options” and “Plan Information and Documents.” Copies of the Company’s
most recent Annual Report on Form 10-K, Proxy Statement and other information
generally delivered to the Company’s shareholders can be found at www.eqt.com by
clicking on the “Investors” link on the main page and then “SEC Filings.” Paper
copies of such documents are available upon request made to the Company’s
Corporate Secretary.


Your grant of Options under this Participant Award Agreement shall not be
effective unless, no later than [Date], (i) you accept your grant through the
Fidelity NetBenefits website, and (ii) you execute an amendment to your existing
confidentiality, non-solicitation and non-competition agreement acceptable to
the Company. When you accept your grant through the Fidelity NetBenefits
website, you shall be deemed to have (i) acknowledged receipt of the Options
granted on the date shown above (the terms of which are subject to the terms and
conditions of this Participant Award Agreement and the Plan) and a copy of this
Participant Award Agreement and the Plan and (ii) agreed to be bound by all
provisions of this Participant Award Agreement and the Plan.

3